DETAILED ACTION
This is in response to application filed on Jan 5th, 2021 in which claims 1-20 are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species 2 (Fig. 9) in the reply filed on 11/07/22 is acknowledged.  Claims 1-20 are pending.
Specification
The disclosure is objected to because of the following informalities: 
 [0082] “Based on the whether” should have “the” deleted
[0084] “Based on the whether” should have “the” deleted
[0087] “Based on the whether” should have “the” deleted
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Getaz (USPN 2171236) in view of Thurston et al (USPN 2369928), herein Thurston.
Regarding Claim 1, Getaz teaches a knit component (see Fig. 9; page 1 Col. 1 Lines 9-11 "invention consists in a process of making …knit…fabric"; Col. 2 Line 55 "Fig. 9 is a …view of the inner face") comprising:
a knit course that is knit with a first yarn and a second yarn (for single knit course, see Fig. 9, represented in t’ in Fig. 12; page 3 Col. 2 Lines 36-37 "two inelastic threads of which the fabric is composed as body thread and plating thread"; page 3 Col. 2 Lines 55-56 "face or plating thread f and the body thread b"; page 4 Col. 1 Lines 40-42 "series of courses indicated at t' in Fig. 12, may be knit in the manner previously described"; page 4 Col. 1 Lines 44-50 "t6 represents stitches produced by the needle groups x...while the rectangles t7 represent stitches of the body thread only produced by the needle groups y"; wherein first yarn is f; second yarn is b) the knit course comprising:
a first non-reflective portion formed from a first knit segment (t6) that is knit with the first yarn and the second yarn in a plated relationship (see annotated Fig. 9 below for first portion where f and b are plated together; page 4 Col. 1 Lines 44-50 "t6 represents stitches produced by the needle groups x...while the rectangles t7 represent stitches of the body thread only produced by the needle groups y"; see Fig. 12; page 3 Col. 2 Lines 36-37 "two inelastic threads of which the fabric is composed as body thread and plating thread"; page 3 Col. 2 Lines 55-56 "face or plating thread f and the body thread b"; wherein t6 is non-reflective inasmuch as it is not disclosed otherwise; wherein portion is of a course),

    PNG
    media_image1.png
    408
    1170
    media_image1.png
    Greyscale

the first yarn (f) forming the first non-reflective portion (of t6) on a technical face of the knit component (page 3 Col. 2 Lines 66, 69-72 "needles of groups x...plating or face thread f will be fed under slightly greater tension than the body thread, so as to cause it to appear on the face of the fabric"; see bottom of Fig. 9 where it indicates that face thread f is on face), and
a portion formed from a second knit segment (t7) that is knit with the second yarn (see Fig. 12 for t7 and previously annotated Fig. 9 above; page 3 Col. 2 Lines 72, 74-75 "needles of the groups y...plating thread will be floated, as indicated at f4, on the back of the fabric"; see also bottom of Fig. 9 indicating that it is second yarn b in the second knit segment t7; wherein portion is of a course),
the second yarn (b) forming the portion on the technical face of the knit component (see Fig. 12; page 4 Col. 2 Lines 4-9 "at t7…will appear ...body thread with the plating thread floated on the inner face of the fabric, while the intervening spaces ...will present the...plating thread”; see also Fig. 10 being exterior),
the second knit segment integrally knit with the first knit segment along the knit course (see Figs. 9 and 12; inasmuch as the segments are of one invention, the segments are integrally knit).

Getaz does not explicitly teach wherein the second knit segment that is knit with the second yarn is a reflective portion,
the second yarn forming the reflective portion.

However, Getaz seems to teach that the first/second portions are of different colors (see Fig. 12 for contrasting colors; see also page 1 Col. 2 Lines 7-10 “body thread or threads, and the plating thread or threads, will ordinarily be of contrasting colors, and widely varied patterns of such colors as are selected for the purpose”; page 4 Col. 2 Lines 4-15 “at t7…solid color formed of the body thread…floated on the inner face…while the intervening spaces…will present the color of the plating thread…either the body thread or the plating thread…may be changed…so that a variety of colors may appear in the pattern”).

Thurston teaches a reflective yarn thus forming a reflective portion formed from a knit segment knit with the yarn (title “tubular knit fabric”; page 2 Col. 1 Lines 13-15 "instead of being different colors, the threads may differ …such as…lustre").
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Getaz’s second yarn to be of a different lustre than a first yarn as a simple substitution of a difference in color for a difference in lustre as taught by Thurston, and therefore for the second yarn to be reflective as opposed to the first yarn being non-reflective, in order to provide a desired design (page 2 Col. 1 Lines 13-19), especially as there is a finite number of solutions without unexpected results as to which yarn to make reflective.
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that modified Getaz teaches
a first non-reflective portion formed from a first knit segment, the first yarn forming the first non-reflective portion (as taught by Getaz),
a reflective portion formed from a second knit segment that is knit with the second yarn (Thurston provides the reflectivity to Getaz’s second yarn).
Regarding Claim 2, modified Getaz teaches all the claimed limitations as discussed above in Claim 1.
Modified Getaz further teaches wherein the first yarn extends over at least one knit stitch as a float stitch in the reflective portion (Getaz first yarn = f; second = b; see Fig. 9 t7 first yarn f floating over 3 stitches, made by reflective by Thurston).
Regarding Claim 3, modified Getaz teaches all the claimed limitations as discussed above in Claim 1.
Modified Getaz further teaches wherein the first yarn is positioned at a technical back of the knit component in the reflective portion (see Getaz Fig. 9 wherein first yarn f floats at the back in portion of t7, wherein Fig. 9 is a rear view, t7 made reflective by Thurston; page 4 Col. 2 Lines 4-9 "at t7…will appear ...body thread with the plating thread floated on the inner face of the fabric, while the intervening spaces ...will present the...plating thread").
Regarding Claim 4, modified Getaz teaches all the claimed limitations as discussed above in Claim 1.
Getaz further teaches a second non-reflective portion formed from a third knit segment that is knit with the first yarn and the second yarn in the plated relationship (see Fig. 12 wherein there is another non-reflective t6 section; page 4 Col. 1 Lines 44-50 "t6 represents stitches produced by the needle groups x...while the rectangles t7 represent stitches of the body thread only produced by the needle groups y").
Regarding Claim 5, modified Getaz teaches all the claimed limitations as discussed above in Claim 4.
Modified Getaz further teaches wherein the first non-reflective portion is spaced apart from the second non-reflective portion by the reflective portion (see Getaz Fig. 12 wherein non-reflectives t6 and t6 are spaced apart by t7 made reflective by Thurston; age 4 Col. 1 Lines 44-50 "t6 represents stitches produced by the needle groups x...while the rectangles t7 represent stitches of the body thread only produced by the needle groups y").
Regarding Claim 6, modified Getaz teaches all the claimed limitations as discussed above in Claim 1.
Modified Getaz further teaches wherein the first non-reflective portion comprises at least two knit stitches (see Getaz Fig. 9 for 3 stitches in a course of t6),
and wherein the reflective portion comprises at least two knit stitches (see Getaz Fig. 9 for 3 stitches in a course of t7, made reflective by Thurston).
Regarding Claim 7, modified Getaz teaches all the claimed limitations as discussed above in Claim 6.
Modified Getaz further teaches wherein the at least two knit stitches of the first non-reflective portion includes the second yarn (see Getaz Fig. 9 where second yarn b is in the non-reflective as at least two knit stitches of a course of t6),
and wherein the at least two knit stitches of the reflective portion include the second yarn (see Getaz Fig. 9 where second yarn b is in the reflective as at least two knit stitches in a course of t7 made reflective by Thurston).
Regarding Claim 8, modified Getaz teaches all the claimed limitations as discussed above in Claim 7.
Modified Getaz further teaches wherein the at least two knit stitches of the first non-reflective portion include the first yarn (see Fig. 9 where first yarn f is in the non-reflective as at least two knit stitches in a course of t6),
and wherein the at least two knit stitches of the reflective portion do not include the first yarn (see Getaz Fig. 9 where first yarn f is in the reflective as float and therefore not as knit stitches in a course of t7, made reflective by Thurston).

Regarding Claim 9, Getaz teaches a knit component (see Fig. 9; page 1 Col. 1 Lines 9-11 "invention consists in a process of making …knit…fabric"; Col. 2 Line 55 "Fig. 9 is a …view of the inner face") comprising:
a knit course that is knit with a first yarn and a second yarn (for single knit course, see Fig. 9, represented in t’ in Fig. 12; page 3 Col. 2 Lines 36-37 "two inelastic threads of which the fabric is composed as body thread and plating thread"; page 3 Col. 2 Lines 55-56 "face or plating thread f and the body thread b"; page 4 Col. 1 Lines 40-42 "series of courses indicated at t' in Fig. 12, may be knit in the manner previously described"; page 4 Col. 1 Lines 44-50 "t6 represents stitches produced by the needle groups x...while the rectangles t7 represent stitches of the body thread only produced by the needle groups y"; wherein first yarn is f; second yarn is b) the knit course comprising:
a first portion formed from a first knit segment (t6) that is knit with the first yarn and the second yarn in a plated relationship (see annotated Fig. 9 below for first portion where f and b are plated together; page 4 Col. 1 Lines 44-50 "t6 represents stitches produced by the needle groups x...while the rectangles t7 represent stitches of the body thread only produced by the needle groups y"; see Fig. 12; page 3 Col. 2 Lines 36-37 "two inelastic threads of which the fabric is composed as body thread and plating thread"; page 3 Col. 2 Lines 55-56 "face or plating thread f and the body thread b"; wherein portion is of a course),

    PNG
    media_image1.png
    408
    1170
    media_image1.png
    Greyscale

the first yarn (f) forming the first portion (of t6) on a technical face of the knit component (page 3 Col. 2 Lines 66, 69-72 "needles of groups x...plating or face thread f will be fed under slightly greater tension than the body thread, so as to cause it to appear on the face of the fabric"; see bottom of Fig. 9 where it indicates that body thread b is on face)
a non-reflective portion formed from a second knit segment (t7) that is knit with the second yarn (see previously annotated Fig. 9 above; page 3 Col. 2 Lines 66, 69-72 "needles of groups x...plating or face thread f will be fed under slightly greater tension than the body thread, so as to cause it to appear on the face of the fabric"; see bottom of Fig. 9 where it indicates that face thread f is on face; wherein t7 is non-reflective inasmuch as it is not disclosed otherwise; wherein portion is of a course), and
the second yarn (b) forming the non-reflective portion (of t7) on the technical face of the knit component (see Fig. 12; page 4 Col. 2 Lines 4-9 "at t7…will appear ...body thread with the plating thread floated on the inner face of the fabric, while the intervening spaces ...will present the...plating thread”; see also Fig. 10 being exterior),
wherein the first yarn (f) is positioned on a technical back of the knit component in the non-reflective portion (see Fig. 9; first yarn = f; second yarn =b; page 3 Col. 2 Lines 72, 74-75 "needles of the groups y...plating thread will be floated, as indicated at f4, on the back of the fabric"; page 4 Col. 2 Lines 4-9 "at t7…will appear ...body thread with the plating thread floated on the inner face of the fabric, while the intervening spaces ...will present the...plating thread"),
and wherein the second knit segment is integrally knit with the first knit segment along the knit course  (see Figs. 9 and 12; inasmuch as the segments are of one invention, the segments are integrally knit).

Getaz does not explicitly teach wherein the first portion is reflective,
the first yarn forming the reflective portion.

However, Getaz seems to teach that the first/second portions are of different colors (see Fig. 12 for contrasting colors; see also page 1 Col. 2 Lines 7-10 “body thread or threads, and the plating thread or threads, will ordinarily be of contrasting colors, and widely varied patterns of such colors as are selected for the purpose”; page 4 Col. 2 Lines 4-15 “at t7…solid color formed of the body thread…floated on the inner face…while the intervening spaces…will present the color of the plating thread…either the body thread or the plating thread…may be changed…so that a variety of colors may appear in the pattern”).

Thurston teaches a reflective yarn thus forming a reflective portion formed from a knit segment knit with the yarn (title “tubular knit fabric”; page 2 Col. 1 Lines 13-15 "instead of being different colors, the threads may differ …such as…lustre").
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Getaz’s first yarn to be of a different lustre than a second yarn as a simple substitution of a difference in color for a difference in lustre as taught by Thurston, and therefore for the first yarn to be reflective as opposed to the second yarn being non-reflective, in order to provide a desired design (page 2 Col. 1 Lines 13-19), especially as there is a finite number of solutions without unexpected results as to which yarn to make reflective.
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that modified Getaz teaches
a first reflective portion formed from a first knit segment, the first yarn forming the first reflective portion (Thurston provides the reflectivity to Getaz’s first yarn),
a non-reflective portion formed from a second knit segment that is knit with the second yarn (as taught by Getaz).
Regarding Claim 10, modified Getaz teaches all the claimed limitations as discussed above in Claim 9.
Getaz further teaches wherein the first yarn extends over at least one knit stitch as a float stitch in the non-reflective portion (see Fig. 9 non-reflective portion of t7 wherein the first yarn f floats over 3 knit stitches).
Regarding Claim 11, modified Getaz teaches all the claimed limitations as discussed above in Claim 9.
Modified Getaz further teaches a second reflective portion formed from a third knit segment that is knit with the first yarn and the second yarn in the plated relationship (see Getaz Fig. 12 for t6 made reflective by Thurston; wherein there is another t6 section; page 4 Col. 1 Lines 44-50 "t6 represents stitches produced by the needle groups x...while the rectangles t7 represent stitches of the body thread only produced by the needle groups y").
Regarding Claim 12, modified Getaz teaches all the claimed limitations as discussed above in Claim 11.
Modified Getaz further teaches wherein the first reflective portion is spaced apart from the second reflective portion by the non-reflective portion (see Getaz Fig. 12 wherein reflectives t6 are spaced apart by non-reflective t7).
Regarding Claim 13, modified Getaz teaches all the claimed limitations as discussed above in Claim 9.
Modified Getaz further teaches wherein the first reflective portion comprises at least two knit stitches (see Getaz Fig. 9 t6 made reflective by Thurston; wherein course in t6 has 3 stitches),
and wherein the non-reflective portion comprises at least two knit stitches (see Fig. 9 where course in t7 has 3 stitches).
Regarding Claim 14, modified Getaz teaches all the claimed limitations as discussed above in Claim 13.
Modified Getaz further teaches wherein the at least two knit stitches of the first reflective portion include the second yarn (see Getaz Fig. 9 where t6, made reflective by Thurston, includes 3 stitches of second yarn body b in a course),
and wherein the at least two knit stitches of the non-reflective portion include the second yarn (see Getaz Fig. 9 where t7 includes 3 stitches of body b in a course).
Regarding Claim 15, modified Getaz teaches all the claimed limitations as discussed above in Claim 14.
Getaz further teaches wherein the at least two knit stitches of the first reflective portion include the first yarn (see Getaz Fig. 9 t6 made reflective by Thurston, wherein a course of t6 includes three stitches of first yarn f),
and wherein the at least two knit stitches of the non-reflective portion do not include the first yarn (see Getaz Fig. 9 t7 where first yarn f is floated in a course of t7 and therefore not as knit stitches).

Regarding Claim 16, Getaz teaches a method of knitting a knit course of a knit component with a first yarn and a second yarn (if a prior art, in its normal and usual operation, would necessarily describe a device capable of performing the steps of the method or process, then the device claimed will be considered to be inherent by the prior art process or method. When the prior art process or method is the same as a process or method described in the specification for describing the claimed device, it can be assumed the process or method will inherently describe the claimed device capable of performing the different steps of the process or method. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). MPEP 2112.02; as such, see the following for structure for the method; for knit component-- see Fig. 9; page 1 Col. 1 Lines 9-11 "invention consists in a process of making …knit…fabric"; Col. 2 Line 55 "Fig. 9 is a …view of the inner face"; for knit course with first/second yarn--for single knit course, see Fig. 9, represented in t’ in Fig. 12; page 3 Col. 2 Lines 36-37 "two inelastic threads of which the fabric is composed as body thread and plating thread"; page 3 Col. 2 Lines 55-56 "face or plating thread f and the body thread b"; page 4 Col. 1 Lines 40-42 "series of courses indicated at t' in Fig. 12, may be knit in the manner previously described"; page 4 Col. 1 Lines 44-50 "t6 represents stitches produced by the needle groups x...while the rectangles t7 represent stitches of the body thread only produced by the needle groups y"; wherein first yarn is f; second yarn is b) the method comprising:
knitting a first knit segment (t6) to form a first non-reflective portion of the knit course by knitting the first yarn and the second yarn in a plated relationship (see annotated Fig. 9 below for first portion where f and b are plated together; page 4 Col. 1 Lines 44-50 "t6 represents stitches produced by the needle groups x...while the rectangles t7 represent stitches of the body thread only produced by the needle groups y"; see Fig. 12; page 3 Col. 2 Lines 36-37 "two inelastic threads of which the fabric is composed as body thread and plating thread"; page 3 Col. 2 Lines 55-56 "face or plating thread f and the body thread b"; wherein t6 is non-reflective inasmuch as it is not disclosed otherwise; wherein portion is of a course),

    PNG
    media_image1.png
    408
    1170
    media_image1.png
    Greyscale

the first yarn (f) forming the first non-reflective portion (of t6) on a technical face of the knit component (page 3 Col. 2 Lines 66, 69-72 "needles of groups x...plating or face thread f will be fed under slightly greater tension than the body thread, so as to cause it to appear on the face of the fabric"; see bottom of Fig. 9 where it indicates that face thread f is on face); and
knitting a second knit segment (t7) to form a portion of the knit course by knitting one or more knit stitches with the second yarn (see Fig. 12 for t7 and see previously annotated Fig. 9 above for one or more knit stitches in a course of t7; page 3 Col. 2 Lines 72, 74-75 "needles of the groups y...plating thread will be floated, as indicated at f4, on the back of the fabric"; see also bottom of Fig. 9 indicating that it is second yarn b in the second knit segment portion t7),
the second yarn (b) forming the portion on the technical face of the knit component (see Fig. 12; page 4 Col. 2 Lines 4-9 "at t7…will appear ...body thread with the plating thread floated on the inner face of the fabric, while the intervening spaces ...will present the...plating thread”; see also Fig. 10 being exterior),
the second knit segment integrally knit with the first knit segment (see Figs. 9 and 12; inasmuch as the segments are of one invention, the segments are integrally knit).

Getaz does not explicitly teach wherein the second knit segment that is knit with the second yarn is a reflective portion,
the second yarn forming the reflective portion.

However, Getaz seems to teach that the first/second portions are of different colors (see Fig. 12 for contrasting colors; see also page 1 Col. 2 Lines 7-10 “body thread or threads, and the plating thread or threads, will ordinarily be of contrasting colors, and widely varied patterns of such colors as are selected for the purpose”; page 4 Col. 2 Lines 4-15 “at t7…solid color formed of the body thread…floated on the inner face…while the intervening spaces…will present the color of the plating thread…either the body thread or the plating thread…may be changed…so that a variety of colors may appear in the pattern”).

Thurston teaches a reflective yarn thus forming a reflective portion formed from a knit segment knit with the yarn (title “tubular knit fabric”; page 2 Col. 1 Lines 13-15 "instead of being different colors, the threads may differ …such as…lustre").
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Getaz’s second yarn to be of a different lustre than a first yarn as a simple substitution of a difference in color for a difference in lustre as taught by Thurston, and therefore for the second yarn to be reflective as opposed to the first yarn being non-reflective, in order to provide a desired design (page 2 Col. 1 Lines 13-19), especially as there is a finite number of solutions without unexpected results as to which yarn to make reflective.
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that modified Getaz teaches
knitting a first knit segment to form a first non-reflective portion, the first yarn forming the first non-reflective portion (as taught by Getaz),
knitting a second knit segment to form a reflective portion, the second yarn forming the reflective portion (Thurston provides the reflectivity to Getaz’s second yarn).
Regarding Claim 17, modified Getaz teaches all the claimed limitations as discussed above in Claim 16.
Modified Getaz further teaches wherein the first yarn extends over at least one knit stitch as a float stitch in the reflective portion (Getaz first yarn = f; second = b; see Fig. 9 t7 first yarn f floating over 3 stitches, made by reflective by Thurston).
Regarding Claim 18, modified Getaz teaches all the claimed limitations as discussed above in Claim 16.
Getaz further teaches wherein the first yarn is positioned at a technical back of the knit component in the reflective portion (see Getaz Fig. 9 wherein first yarn f floats at the back in portion of t7, wherein Fig. 9 is a rear view, t7 made reflective by Thurston; page 4 Col. 2 Lines 4-9 "at t7…will appear ...body thread with the plating thread floated on the inner face of the fabric, while the intervening spaces ...will present the...plating thread").
Regarding Claim 19, modified Getaz teaches all the claimed limitations as discussed above in Claim 16.
Getaz further teaches knitting a third knit segment to form a second non-reflective portion by knitting the first yarn and the second yarn in the plated relationship (see Fig. 12 wherein there is another non-reflective t6 section; page 4 Col. 1 Lines 44-50 "t6 represents stitches produced by the needle groups x...while the rectangles t7 represent stitches of the body thread only produced by the needle groups y"),
the first yarn forming the second non-reflective portion on the technical face of the knit component (see Fig. 9 for t6 indicating such a pattern and aforementioned rejection of Claim 16).
Regarding Claim 20, modified Getaz teaches all the claimed limitations as discussed above in Claim 16.
Getaz further teaches wherein the first non-reflective portion comprises at least two knit stitches (see Getaz Fig. 9 for 3 stitches in a course of t6),
and wherein the reflective portion comprises at least two knit stitches (see Getaz Fig. 9 for 3 stitches in a course of t7, made reflective by Thurston).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and can be used to formulate a rejection if necessary: Getaz (USPN 2168868), Houseman (USPN 1838994), Schubert (USPN 1810580), Swafford (USPN 4034581), McAdams (USPN 2171452), Crawford et al (USPN 3181313) directed to first yarn of knit stitches on a face in one section, first yarn floated on a back in another section, second yarn of knit stitches on a back in one section, second yarn on face in another section; Holt (USPN 2045776), Page (USPN 1933681), Gallagher (USPN 1744219) directed to yarn of different color; Rearwin et al (USPN 4872324) directed to partial exposure; Schmidt (WO 0132969), Lawson et al (USPN 2150773), Mitchell (USPN 9554600) directed to plated; McMurray (USPN 7611999), Spillane (USPN 5899095), Meir (USPN 11375772), Rock (USPN 7428772) directed to luster and brightness, aka reflectivity, as defined by the instant application in [0051].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Grace Huang whose telephone number is (571)270-5969.  The examiner can normally be reached on M-R 7:30am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GRACE HUANG/Examiner, Art Unit 3732